Citation Nr: 0602181	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-18 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the veteran timely perfected an appeal to the 
issue of entitlement to an increased rating for gastritis.

2.  Whether the veteran timely perfected an appeal to the 
issue of entitlement to an increased rating for a low back 
condition.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955 and from December 1955 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  A rating decision dated in February 1999 denied 
entitlement to increased evaluations for the veteran's 
service-connected gastritis and low back disorder.

2.  The veteran was notified of this decision by 
correspondence dated on March 2, 1999.

2.  The veteran's notice of disagreement to this action was 
received on March 22, 1999, and the RO issued a Statement of 
the Case on August 17, 2000. 

3.  The veteran did not submit a substantive appeal prior to 
October 16, 2000.


CONCLUSION OF LAW

As a timely substantive appeal of the February 1999 rating 
decision, denying entitlement to increased evaluations for 
gastritis and a low back disorder was not filed, the Board is 
without jurisdiction to review the merits of such claims.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (2005).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2005).  To 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

A rating decision dated in February 1999 denied entitlement 
to increased evaluations for the veteran's service-connected 
gastritis and low back disorder.  The veteran was notified of 
this decision by correspondence dated on March 2, 1999.  


The veteran's notice of disagreement to this action was 
received on March 22, 1999, and the RO issued a statement of 
the case on August 17, 2000.  The cover letter informed the 
veteran of the necessity of filing a substantive appeal to 
perfect his appeal and enclosed a VA Form 9, Appeal to Board 
of Veterans' Appeals, with instructions on how to file an 
appeal and the time limits for filing.  A copy of the letter 
was also sent to the veteran's accredited representative.  
The next correspondence received from the veteran or on his 
behalf was a VA Form 21-4138, Statement in Support of Claim, 
received on November 8, 2002, in which he requested VA review 
his file for an increased evaluation of his gastritis.

The Board informed the veteran by letter dated November 3, 
2005, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issues of increased ratings for his 
service-connected gastritis and low back disorder.  See Marsh 
v. West, 11 Vet. App. 468 (1998).  The veteran was informed 
that he could submit argument pertinent to the question of 
the timeliness of his substantive appeal to the Board and 
that he could also present sworn hearing testimony if he so 
desired.  Sixty days was provided for his response; the 
veteran was informed that if no response was received by the 
end of that period, it would be assumed that he had no 
argument to submit and did not want to request a hearing.  
The veteran was informed that thereafter, the Board would 
then proceed to adjudicate the issue of timeliness.  A copy 
of pertinent law and regulations accompanied the letter.  No 
response was received from the veteran or his representative 
within 60 days after the date of the Board's letter.

The veteran's appeal to the February 1999 rating decision was 
not received by VA either within a year of the date that he 
was notified of this decision, March 22, 1999, or within 60 
days of the date that the RO mailed the veteran the statement 
of the case, that is by October 16, 2000.  The first 
correspondence after the issuance of the statement of the 
case was received in November 2002 more than two years after 


the time limit had passed for submitting a timely appeal.  
The Board therefore concludes there is no correspondence that 
meets the statutory and regulatory requirements as to a 
timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Board must dismiss any appeal that is 
not timely filed.  VAOPGCPREC 9-99; 64 Fed. Reg. 52376 
(1999).  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal with 
respect to the issues of entitlement to an increased rating 
for gastritis and entitlement to an increased rating for a 
low back condition.

The Board has considered VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  Because the claim is being dismissed as 
a matter of law, no further development is warranted.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the Veterans 
Claims Assistance Act is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994); VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Additionally, VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2005).  It is clear 
that the veteran was informed of the necessity of filing a 
timely substantive appeal.  The veteran was furnished with a 
VA Form 9, with accompanying instructions, by the RO in 
August 2000.  As noted above, the Board provided the veteran 
with pertinent law and regulations and gave him the 
opportunity to respond to its November 2005 letter.  Thus, 
the Board concludes that 


the veteran was appropriately notified of the legal 
requirements pertaining to the adequacy of substantive 
appeals.

In the absence of timely perfection of the appeal in 
question, the Board lacks jurisdiction to consider the merits 
of the claim.  Hence, it must be dismissed.  Roy v. Brown, 5 
Vet. App. 554 (1993).  


ORDER

The veteran's claim for entitlement to an increased 
evaluation for gastritis is dismissed.

The veteran's claim for entitlement to an increased 
evaluation for a low back condition is dismissed



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


